DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Common Ownership
Applicant’s statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the copending application, Kim et al. (U.S. 2021/0184090), and the claimed invention either were owned by the same Assignee has been accepted.  The rejection under 35 U.SC. 103 using Kim et al (U.S. 2021/0184090) has been withdrawn.
Notice of Allowance
Claims 1-10 & 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Yu et al (US Pub no. 2018/0190879 A1),either singularly or in combination, does not disclose or suggest the combination of limitations of claim 1 and claim 20 including: wherein each of the first through hole and the second through hole comprises a first inner surface having a first angle of inclination and a second inner surface having a second angle of inclination, the second angle of inclination being different than the first angle of inclination.

Claims 11-13,15-19, & 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Yu et al (US Pub no. 2018/0190879 A1) in view of Akihiko (US Pub .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813